LURTON, Circuit Judge.
This was a Bill filed by the trustee to enforce a mortgage on realty in Tennessee, made to secure a note executed to the JarvisConklin Mortgage Trust Company, a foreign corporation, which had not complied with the Tennessee statute prohibiting foreign corporations from doing business within the state before registering their charters. The note purported to be made at Kansas City, Mo., the place of the principal office of the Jarvis-Conklin Mortgage Trust Company, which was a corporation of the state of Missouri, and was payable at Kansas City. This note was indorsed without recourse, before maturity, for value, and without notice of any infirmities, to the complainant below, John W. Clark. The defenses are substantially those presented by the ease of Hamilton v. Fowler (C. C. A.) 99 Fed. 18, and was submitted upon the argument made in that case. The case is governed by the opinion in that ease this day filed, and is, upon the authority of that decision, affirmed, with costs.